DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10795460 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The closest prior art is Havillio et al. (U.S. Patent Publication US 20140253468 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “a force sensor operable to detect an amount of a force applied to the tip; 
a stylus display configured to display a first graphic, wherein the stylus display changes a color of the first graphic based on changes in the amount of the force applied to the tip;", in the context of the rest of the claimed limitations.
Regarding claim 8:
The closest prior art is Havillio et al. (U.S. Patent Publication US 20140253468 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “the display changes: the dimension of the output when the dimension of the graphic changes on the display of the stylus; and the color of the output when the color of the graphic changes on the display of the stylus.", in the context of the rest of the claimed limitations.

Regarding claim 15:
The closest prior art is Havillio et al. (U.S. Patent Publication US 20140253468 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “in response to movement of the tip across a surface of the computing device display, the second graphic having a second pattern that is graphically the same as the first pattern and the color of the first graphic.", in the context of the rest of the claimed limitations.

	Claims 2 – 7 and 9 – 14, 16 - 20 depend on claims 1, 8, 15 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693